              Case MDL No. 2921 Document 1 Filed 10/03/19 Page 1 of 3



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION




 IN RE: ALLERGAN BIOCELL TEXTURED                     MDL No. ____
 BREAST IMPLANT LITIGATION




  PLAINTIFFS A.B., C.D., AND DANA ZETTLEMOYER’S MOTION TO TRANSFER
       AND CENTRALIZE RELATED ACTIONS FOR CONSOLIDATED OR
                  COORDINATED PRETRIAL PROCEEDINGS

       Plaintiffs A.B., C.D., and Dana Zettlemoyer (“Movants”) respectfully move, pursuant to

28 U.S.C. § 1407, for an order transferring and centralizing all currently filed related actions

concerning Allergan’s BIOCELL breast implants and tissue expanders to the Middle District of

Tennessee, or any other district the Panel may deem suitable, for consolidated or coordinated

pretrial proceedings. In support of their motion, Movants state:

       1.      To date, five class actions have been brought on behalf of persons who have been

implanted with recalled Allergan BIOCELL products against Allergan plc, Allergan Inc., and

Allergan, USA Inc. As set forth in the accompanying Schedule of Related Actions, one action is

pending in the Middle District of Tennessee, one in the Central District of California, one in the

Southern District of New York, one in the Central District of Illinois, and one in the District of

New Jersey (“Related Actions”).

       2.      Transfer and centralization of the Related Actions will further the goals of 28

U.S.C. § 1407 by conserving judicial and party resources, reducing costs, and preventing

inconsistent pretrial rulings. In addition, centralization will further the goal of ensuring the just

and efficient conduct of these actions, an exigent consideration given that hundreds of women




                                                  1
             Case MDL No. 2921 Document 1 Filed 10/03/19 Page 2 of 3



(including several Movants) have already exhibited symptoms of breast implant-associated

anaplastic large cell lymphoma.

       3.      The Related Actions are all in a similar procedural posture. No responsive

pleadings or dispositive motions have been filed and no discovery has been conducted.

Centralization will therefore allow a single judge to efficiently resolve common legal and factual

issues and streamline discovery.

       4.      Given the nationwide scope of the Related Actions and that there are tens of

thousands of affected women across the country, as well as the reality that electronic discovery is

equally accessible regardless of forum, each of the districts in which actions are pending (and

possibly others) are suitable transferee districts. Transfer to the Middle District of Tennessee,

however, would allow the Panel to transfer the actions to a district without any pending MDLs

and favorable docket conditions. Alternatively, the Central District of California is also an

appropriate transferee district, as would be any other district that is positioned to ensure the

prompt and efficient resolution of this important women’s health matter.

       5.      This Motion is based on the accompanying Memorandum of Law and Schedule of

Actions that have been filed concurrently with this motion.


       WHEREFORE, Movants respectfully request that the Panel order that the Related

Actions, as well as any case that may be subsequently filed asserting related or similar claims, be

transferred to the Middle District of Tennessee, or any other district the Panel may deem best

equipped to preside over this urgent women’s health matter, for consolidated or coordinated

pretrial proceedings.




                                                  2
            Case MDL No. 2921 Document 1 Filed 10/03/19 Page 3 of 3



Dated: October 3, 2019                     Respectfully submitted,

                                           By: /s/ Christina C. Sharp

                                           Christina C. Sharp
                                           Adam E. Polk
                                           Trevor T. Tan
                                           GIRARD SHARP LLP
                                           601 California Street, Suite 1400
                                           San Francisco, CA 94108
                                           Tel: 415-981-4800
                                           Fax: 415-981-4846
                                           dsharp@girardsharp.com
                                           apolk@girardsharp.com
                                           ttan@girardsharp.com

                                           Counsel for Plaintiffs A.B., C.D., and Dana
                                           Zettlemoyer.




                                       3
